.
‘

                                                                  R-122


                                            OIWICE       OF
                             THE ATTORNEY                     GENERAL

        PRICE  DANIEL
        ATTORNEYGENERAL
                                            March 6,   1947


                Hon. John F. May            Opinion No. v-73
                District Attorney
                Karnes County               Re : Maximum salary of District
                Karnes City, Texas               Clerk and County Treasur-
                                                 er of I&rues County, Texas.
                Dear Sir:
                          We quote the following letter from your Dls-
                trict Clerk, Mr. Marvin F. Kollnek, which he wrote at
                your suggestion requesting an opinion from this office
                on the above subject matter:
                                “I have been advised by Hon. John P. May,
                          District Attorney for the 81st Judicial Dls-
                          trict, to write you in regard to the ques-
                          t Ions I have in mind.
                               “First I will state a few facts for your
                          inforrat ion. We are on a salary basis. We
                          have a population of about 20,000. We have a
                          valuation of $11,280,000.
                               “As the present set up exists, the County
                          Judge, County Clerk, Sheriff, and Tax Assessor
                          & Collector, are receiving the naxlmum of $3750.
                          00 per year.  The County Attorney receives $3000.
                          00 per year, and the District Clerk and County
                          Treasurer receive $2500.00 per year.
                               “I will appreciate it very much if you will
                          give me an opinion on this mstter, as to whether
                          the District Clerk and County Treasurer may re-
                          ceive the samxary     as the County Judge, Coutfity
                          Clerk, Sheriff and Tax Assessor and Collector.
                           gisrnesCounty has a population of 19,248 inhab-
                 itants accord.ingto the 1940 Census and we are informed
                 by the Comptroller’s office that its officials are com-
                 pensated on a salary basis. Therefore, the compensation
                 of the District and County officials of Barnes County::ls
                 governed by the provisions of Section 15 of Article 3912e
                 which reads in part as follows:
Hon. John F. May,   Page   2,   V-73


           "The Commissioners' Court in counties
     havin a population of less than twenty thou-
     sand f 20,000) inhabitants, according to the
     last preceding Federal Census at the first
     regular meeting In January of each calendar
     JTear,rmy mss an order providing for compen-
     sation of all county and precinct officers
     on a salary basis. The Commissioners' Court
     in each of such counties Is hereby authorized,
     and it shall be its duty, to fix the salaries
     of Criminal District Attorneys. In the event
     such Court passes such order they shall pay to
     each of said District and County officers in
     money an annual salary in twelve (12) equal
     installments of not less than the total sum
     earned as compensation by said officer in his
     said official capacity for the fiscal year of
     1935 and not more than the maximum allowed
     such officer under laws existing August 24,
     1935, and not more than the maximum amount
     allowed such officer under laws existing Aug-
     ust 24, 1935, provided, that in counties hav-
     ing a population of less than twenty thousand
     (20,000) Inhabitants, according to the last
     preceding Federal Censusj and having an as-
     sessed valuation in excess of Ten Million
     ($10,000,000.00) Dollars according to the
     last preceding approved tax roll of such coun-
     ty the maximum amount allowed such officers
     as salaries may be increased one (1s) per cent
     for each One Million ($l,OOO.OOO.OO) Dollars
     valuatjon, or fractional part thereof, in ex-
     cess of said Ten Million ($10,000,000.00~ Dol-
     lars valuation over and above the maximum a-
     mount allowed such officers under laws exist-
      ing on August 24, 1935; provided, however, no
      salaries covered by this Section shall exceed
      the sum of Four Thousand Five Hundred ($4,500.
      00) Dollars regardless of the percentage of ln-
      crease in population and valuation and provided
      further that in all counties having a popu3atiOn
      of not less than twenty thousand and one (20,001)
     and not more than twenty-five thousand (25,000),
     according to the last preceding Federal bUSUS
     and which has an assessed valuation IU excess
      of Twenty-five Million ($25,000,000.00~ Dollars
     according to the last preceding approved tax
      roll of such counties, the county judge, sheriff,
Hon. John F. May,         ,&age 3,   V-73


     county attorney, assessor and collector of
     taxes, county clerk and districtclerk, the
     maximum salary is hereby fFxed at Three Thou-
     sand and Seven Hundred and Fifty ($3,750.00)
     Dollars:.
          ”
              .   .   .   .


          "(b) The Commissioners Court is hereby
     authorized, when in their judgment the finan-
     cial condition of the county and the needs of
     the officers justify the increase, to enter an
     order increasing the compensation of the pre-
     cinct, county and district officers in an addl-
     tlonal amount not to exceed twenty-five (25s)
     per cent of the sum allowed under the law for
     the fiscal year of 1944, provided the total
     compensation authorized under the law for the
     fiscal year of 1944 did not exceed the sum of
     Thirty-six Hundred ($3600.00) Dollars."
          Under the provisions of Section 15,,Article
3912e, the County and District offlclals are entitled
to not less than the total sum earned as compensation
for the fiscal year 1935 and not more than the nnxlmum
amount allowed under the law existing August 24, 1935,
plus one (1s) per cent for each $1,000,000.00 valuation
or fractiooal ps,rtthereof in excess of $10,000,000.00
assessed valuation.
           According to the records of the Comptroller's
office, Karnes County had an assessed valuation in 1943
of $8,188,360.00 and an assessed valuation in 1946 of
$11,817,610.00. Therefore, in 1944 District and County
off~icialsnamed in Article 3912e, Section 15, were not
entitled to any percentage increase over and above the
maximum amount allowed such officers under the law ex-
isting August 24, 1935, since said county did not have
an assessed valuation In excess of $10,000,000.00. The
msximum salary the District Clerk of Karnes County could
receive under the law existing August 24, 1935, as fixed
by Section 1 of Article 3883 and Article 3891 as amended
by Ch. 327, Acts of the 44th Legislature,  p. 752 was
$3,000.00. The maximum salary of the County Treasurer
of l&rues County could receive under the law existing
August 24 1935, as fixed by Article 3943 as amended by
Chspter 346, Acts of the 42nd Legislature, p. 833, was
42,ooo.oo.
Hon. John F. My,   Page 4, Vi73




          Subdivision (b) of Section 15 of Article
39128 authorizes the Commissfonersf Court to allow an
additional Increase la the compensation of twenty-five
(252) per cent of the sum allowed under the law for the
fiscal year of 1944. Therefore, the Commissioners1
Court of &rues County could allow an additional ln-
crease of $750.00 (25s of $3,000.00) to the District
Clerk&d an additional Increase of $500.00 (25% of
$2,000.00) to the County Treasurer.
           Since Karnes County had an assessed valuation
in 1946,of $11,817,610.00, it is the opinion of this De-
psrtaientthat the Commissioners1 Court of Karnes County
nay flithe salary of the District Clerk two (22) per
cent over and above the mximum amount allowed such of-
ficer under the law existing August 24, 1935 ($3,000.00
  lus $60.00) plus an additional increase of twenty-five
P 252) per cent over and above the sum allowed under the
law for the fiscal year of 1944 ($750.00). It is fur-
ther our opinion that the Commissioners' Court of gbrnes
                           of the County Treasurer for
                           per cent over and above the
maximum amount allowed such officer under the last ex-
isting August 24, 1935 ($2,000.00 plus $40.00) plus
an additidnal Increase of twenty-five (25%) per cent
over and above the sum allowed under the law for the
fiscal year of 1944 ($500.00). In other words, the
maximum salary  that say be allowed the District Clerk
of &rues County Is $3,81.0.00. ($3,000.00 plus $60.00
plus $750.00) and the maximum that nn be allowed the
County Treasurer of Karnes County is % 2,540.OO ($2,.000.
00 plus $40.00 plus $500.00).
                         SUMMARY

          1. The maximum salary that rmy be al-
     lowed the District Clerk of @rnes County If
     $3,810.00.00. Articles 3883, 3891 and Article
     3912e, Section 15, V. A. C. 3.
Hon. John F. by,   Page 5; V-73



          2. The nuxlmum salary that msy be al-
     lowed the County Treasurer of I&rues County
     Is $2,540.00. Articles 3943, V. A. C. 3.
                                Yours   very   truly,

                        ATTORREY GENERAL OF TEXAS




                                                Assistant



                        By        c&2kSes~
                                                Assistant

JR:djm:mrj
                        APPROVED MAR. 6. 1947
                         i3,,           g2




                         ATTORNEY GF.NEXlAL
                                          OF TEXAS
                        APPROVED OPINION COMMITTEE
                        BY BWB,CEAIRMAN